UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7231


CHRISTOPHER LEONARD OLSZOWY; ANNA OLSZOWY,

                Plaintiffs – Appellants,

          v.

BERKELEY COUNTY SUMMARY COURTS; WAYNE           DEWITT,    Sheriff,
Berkeley County; RICHARD DRIGGERS, Major,

                Defendants – Appellees,

          and

JOSEPH   STEPHEN    SCHMUTZ;   BERKELEY   COUNTY   SHERIFF’S
DEPARTMENT; OFFICER OF THE SOLICITOR NINTH JUDICIAL CIRCUIT;
BERKELEY COUNTY CLERK OF COURT; GOOSE CREEK MAGISTRATE;
SOUTH CAROLINA BAR ASSOCIATION; JOHN H. PRICE, JR.; J.
WESTCOAT SANDLIN; O GRADY QUERY; MICHAEL P. O’CONNELL;
NATALIE PARKER BLUESTEIN; CONSTANCE MILLS; MARY P. BROWN;
SCARLETT A. WILSON; JOHN CHURCH, Solicitor,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.       Bristow Marchant, Magistrate
Judge. (9:09-cv-01662-JMC-BM)


Submitted:   November 18, 2010              Decided:   December 2, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Christopher Leonard Olszowy, Anna Olszowy, Appellants Pro Se.
Harry V. Ragsdale, CORRIGAN & CHANDLER, LLC, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Christopher        and     Anna      Olszowy    seek     to    appeal       the

district court order denying their motion for appointment of

counsel.       This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral     orders,    28   U.S.C.        § 1292    (2006);     Fed.    R.    Civ.   P.

54(b); Cohen      v.    Beneficial         Indus.    Loan   Corp.,   337    U.S.    541,

545-46    (1949).       The    order       the   Olszowys’    seek    to    appeal      is

neither    a    final    order       nor    an      appealable     interlocutory        or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.        Further, we deny their motion for a change of

venue and to suspend briefing.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                             3